Citation Nr: 1643950	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  15-25 904	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 2015 decision of the Board of Veterans' Appeals (Board) denying entitlement to service connection for a back disability, a neck disability and a bilateral leg disability.  

(The issues of entitlement to service connection for a back disability, a neck disability and a bilateral leg disability will be the subject of a separate decision that will be issued at a later date.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from November 1983 to December 1983.  The Veteran is the moving party.

This matter comes before the Board as an original action on a May 2015 motion filed by the moving party in which he alleged CUE in an April 2015 Board decision that denied entitlement to service connection for a back disability, a neck disability and a bilateral leg disability. 

In a December 2015 letter, the Veteran was advised that his CUE motion was placed on the Board's docket, and that the rules relating to CUE motions could be found at 38 U.S.C.A. § 7111  and 38 C.F.R. §§ 20.1400-1411.


FINDING OF FACT

The April 13, 2015 Board decision was vacated by the Court of Appeals for Veterans Claims (Court), and there is no longer a case or controversy as to the issue of whether there was CUE in that decision.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of whether there was CUE in the April 13, 2015 Board decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.105 (a), 20.101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

On April 13, 2015, the Board issued a decision denying entitlement to service connection for a back disability, a neck disability and a bilateral leg disability.  In May 2015, the moving party filed a motion for reconsideration and revision of the April 2015 Board decision on the basis of clear and unmistakable error.  In June 2015, the Board denied the motion for reconsideration.  In July 2015, the moving party filed an appeal of the Board's April 2015 decision to the Court.

In August 2016, pursuant to a Joint Motion for Remand, the Court vacated the Board's April 2015 decision denying the claims for service connection for a back disability, a neck disability and a bilateral leg disability and remanded these matters back to the Board for further adjudication.  The Court's vacatur has the legal effect of nullifying the April 13, 2015 decision by the Board.  Consequently, the moving party's May 2015 CUE motion has been effectively rendered moot by the Court's action as there is no longer a case or controversy as to the issue of whether there was CUE in regards to the April 2015 Board decision. 

For the foregoing reasons, the Board must dismiss the moving party's motion alleging CUE in the April 2015 Board decision, as an adjudication on that motion is precluded as a matter of law.  38 C.F.R. § 20.1400


ORDER

The motion as to whether there was CUE in the April 2015 Board decision denying entitlement to service connection for a back disability, a neck disability and a bilateral leg disability is dismissed.



                       ____________________________________________
	M.C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



